UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report(Date of earliest event reported) December 3, 2007 COMPUTER SCIENCES CORPORATION (Exact name of Registrant as specified in its charter) Nevada 1-4850 95-2043126 (State or Other Jurisdiction (Commission (I.R.S. Employer of Incorporation) File Number) Identification No.) 2100 East Grand Avenue 90245 El Segundo, California (Zip Code) (Address of Principal Executive Offices) Registrant’s telephone number, including area code(310) 615-0311 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01. Entry into a Material Definitive Agreement. On December 3, 2007, the Registrant amended its Supplemental Executive Retirement Plan, Supplemental Retirement Plan No. 2, Excess Plan and Deferred Compensation Plan in order to comply with the rabbi trust funding provisions of the Pension Protection Act of 2006.Copies of the four amended and restated plans are attached as exhibits hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereto duly authorized. COMPUTER SCIENCES CORPORATION Dated: December 4, 2007 By/s/ Thomas R. Irvin Thomas R. Irvin Vice President and Treasurer 2 EXHIBIT INDEX Exhibit 10.1Computer Sciences Corporation Supplemental Retirement Plan 10.2Computer Sciences Corporation Supplemental Retirement Plan No. 2 10.3Computer Sciences Corporation Excess Plan 10.4Computer Sciences Corporation Deferred Compensation Plan 3
